Title: From Benjamin Franklin to Jonathan Nesbitt, 29 September 1779
From: Franklin, Benjamin
To: Nesbitt, Jonathan


Sir
Passy, Sept 29. 1779.
Capt. Conyngham has not been neglected. As soon as I heard of his arrival in England, I wrote to a friend to furnish him with money he might want, and to assure that he had never acted without a Commission. I have been made to understand in answer that there is not intention to prosecute him, and that he was accordingly removed from Pendennes Castle and put among the common Prisoners at Plimouth to take his Turn for Exchange the Congress hearing of the Threats to sacrifice him put 3 Officers in close Confinement to abide his fate, and acquainted Sir George Collier with their Determination, who probably wrote to the British Ministers.— I thank you for informing me what became of his first Commission. I Suppose I can now easily recover it, to produce on Occasion.— Probably the Date of that Taken with him being posterior to his Capture of The pacquet, made The Enemy think they had an advantage Against him.— But when the English Governement have encouraged our Sailors intrusted with our Vessels to betray that Trust, run away with the Vessels, and bring them into English Ports, giving such Traitors the Value as if good and lawful Prizes, it was foolish Imprudence in the British Commodore to talk of hanging one of our Captains for taking a Prize without Commission. I have the honour to be, with Great Esteem Sir
Mr. Nesbit.
